DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15 and 16, the main reason for indication of allowance is because in the prior art of record, Yumiki (US 2009/0160956 A1) teaches a lens interchangeable digital camera (Fig. 1) comprising: an image sensor (11) that outputs image data of a subject (¶ 0111); a shake correction mechanism (75) that performs a sensor movement operation of moving the image sensor (¶ 0111, 0124-0125); an input unit configured to selectively input the first shake correction mode or the second shake correction mode; a body mount (70) on which a lens unit (2) is interchangeably mounted (¶ 0120, 0124, 0141); and a processor (12) configured to: acquire optical characteristic data corresponding to optical characteristics of the imaging optical system of the lens unit mounted in the body mount (¶ 0146; see also step s202 in fig. 9); perform image correction on the image data based on the optical characteristic data (See step s204 and s205 in fig. 9).  Uemura (US 2016/0165111 A1) discloses the concept of providing a camera (Fig. 9) with a first stabilization mode in which the image sensor is shifted during live view mode and a second mode in which the sensor is shifted during first release only (at half-press) (¶ 0229 and 0255).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, that the processor is configured to determine whether or not adaptive optical characteristic data that is optical characteristic data corresponding to optical characteristics of the lens unit mounted on the body mount can be acquired to be subjected to image correction; and in a case where the first shake correction mode has been selectively input and it is determined that the adaptive optical characteristic data cannot be acquired, switch a mode of the shake correction mechanism to the second shake correction mode as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
June 2, 2022